Citation Nr: 1545415	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an initial compensable evaluation for residuals, right ankle sprain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to September 1993, January 2002 to June 2002, and August 2004 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran's claims file has been converted, in part, from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's residuals, right ankle sprain are not manifested by moderate limited motion of the ankle, or ankyloses.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residuals, right ankle sprain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5270 and 5271 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice of the elements necessary to support his claims.  There has been no allegation of any notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

VA must make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the service treatment records, and all post-service medical treatment records identified by the Veteran have been obtained.  The Veteran was provided a VA examination to evaluate his right ankle condition.  The VA examination reviews the Veteran's pertinent medical history and provides a discussion of symptomatology relevant to the disability on appeal.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.655 (2015); Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The Veteran's residuals, right ankle sprain were assigned an initial noncompensable evaluation in May 2010 under 38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to limitation of motion.  Diagnostic Code 5271 provides for a 10 percent evaluation for moderate limitation of motion, and a maximum 20 percent evaluation for marked limitation of motion of the ankle.  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Turning to the record, the Veteran injured his right ankle during deployment in Iraq in 2005.  A March 2005 MRI revealed a completely ruptured anterior talofibular ligament.  The Veteran experienced pain and swelling and was treated with rest, physical therapy, and ice.  A March 2005 X-ray was negative for both fractures and arthritic changes.  By October 2007 the Veteran's right ankle was asymptomatic.  See October 2007 Report of Medical History.  The Veteran returned to treatment in 2010 and complained of right ankle pain and weakness, particularly with physical activity.  A June 2010 X-ray was normal, and an August 2010 MRI revealed a chronic healed sprain of the anterior talofibular ligament.  See September 2010 VA Treatment Record.  The Veteran's right ankle motion was "good" though he complained of difficulty walking on uneven ground.  See October 2010 VA treatment record.  There was no tenderness or swelling on examination.  Id.  

At a January 2011 VA examination, the Veteran exhibited full range of motion.  No additional limitations of motion were present due to pain.  The Veteran complained of pain, swelling, and instability, although on examination, no ankle joint instability was found; there was no inflammatory arthritis or ankylosis.  There was no limitation on standing or walking.  An October 2009 VA examination also revealed full range of motion of the right ankle with no ankylosis.  

In light of the evidence above, the Board finds that an initial compensable evaluation is not warranted at any point during the appeal period for the Veteran's residuals, right ankle sprain.  Under Diagnostic Code 5271, a minimum compensable rating of ten percent requires "moderate" limitation of motion.  Meanwhile, the evidence of record reveals the Veteran has full range of motion to the right ankle.  

The Board has considered whether a compensable evaluation may be warranted under another applicable Diagnostic Code.  However, there is no evidence of ankylosis or any other deformity of the ankle to warrant a minimal compensable evaluation under Diagnostic Codes 5270 or 5272-5274.  Also, the Veteran is not entitled to a minimal compensable evaluation for painful motion under 38 C.F.R. § 4.59 because the record does not demonstrate he suffers from arthritis.  

The Board acknowledges the Veteran's subjective complaints of pain and difficulty walking.  See, e.g., October 2010 VA Treatment Record.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the right ankle to a compensable degree and, as such, does not serve as a basis for an initial compensable evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system").  Also, while the Veteran complains of swelling of the right ankle, it does not affect the motion of the joint.  See January 2011 VA examination.  Finally, although he has complained of instability, clinical evaluation has not confirmed the presence of instability.

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  Moray v. Brown, 2 Vet. App. 211, 214 (1993).

In sum, the Veteran's condition is not manifested by any limitation of motion and there is no evidence of ankylosis.  There also is no evidence of arthritis to warrant a minimal compensable evaluation due to subjective pain.  See 38 C.F.R. § 4.59.  The Board concludes that the preponderance of the evidence is against the claim for an initial compensable evaluation for residuals, right ankle sprain at any point during the appeal period, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107.

The discussion above reflects that the symptoms of the Veteran's residuals, right ankle sprain are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including pain as well as functional effects on daily and occupational activities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial compensable evaluation for residuals, right ankle sprain is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


